DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
Acknowledgment is made of this application is a continuation of U.S. Patent Application No. 16/037,133, filed July 17, 2018, now U.S. Patent No. 10,779,311, which is a continuation of U.S. Patent Application No. 14/760,407, filed July 10, 2015, now U.S. Patent No. 10,051,654, which is the National Stage entry under 35 U.S.C. § 371 of Patent Cooperation Treaty Application PCT/US2014/011811 filed on January 16, 2014, which claims for the benefit of priority under 35 U.S.C. 119(e) to U.S. Provisional Patent Application No. 61/863,324, filed August 7, 2013, U.S. Provisional Patent Application No. 61/821,168, filed May 8, 2013, U.S. Provisional Patent Application No. 61/753,147, filed January 16, 2013.
Application Status
3.	Acknowledgment is made of Applicant’s submission of the present application, dated September 14, 2020. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on September 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Notes
5.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with QUASIM A SHAH on June 10, 2022.
Claim 11 is amended as follows:
11. (Currently Amended) The method of claim 10[[claim 11]], wherein the first subset of the subcarriers of the OFDM symbol is half of the total subcarriers of the OFDM symbol.
Allowable Subject Matter
7.	Claims 1-20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Chung et al. (US 2012/0188988) and Van Der Velde et al. (US 8,358,982) are generally directed to various aspects of the application function for providing downlink reference signal transmission power information in a wireless communication system that supports multiple antennas; and the UE for measuring signals received from at least one of a serving cell of the network and from neighboring cells, a memory for storing information defining a plurality of conditions for triggering the UE to send a measurement report to the network. 
However, in consideration of claim limitations, the information disclosure statement filed September 14, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“determining to use a demodulation reference signal (DM-RS) transmission schedule out of a plurality of DM-RS transmission schedules,” and “wherein the DM-RS transmission schedule is characterized by a DM-RS transmission being mapped to a single orthogonal frequency-division multiplexing (OFDM) symbol of a subframe of a data stream,” as specified in claim 1. 
“determining to use a demodulation reference signal (DM-RS) transmission schedule out of a plurality of DM-RS transmission schedules,” and “wherein the DM-RS transmission schedule is characterized by a DM-RS transmission being mapped to a first subset of subcarriers of an orthogonal frequency-division multiplexing (OFDM) symbol of a subframe of a data stream and Physical Uplink Shared Channel (PUSCH) transmission or Physical Uplink Control Channel (PUCCH) control information being mapped to a second set of subcarriers of the OFDM symbol,” as specified in claim 10. 
Similar limitations are included in claim 18. 
Dependent claims 2-9, 11-17, 19, and 20 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Van Der Velde et al. (US 8,358,982) is generally directed to the UE for measuring signals received from at least one of a serving cell of the network and from neighboring cells, a memory for storing information defining a plurality of conditions for triggering the UE to send a measurement report to the network;
Chung et al. (US 2012/0188988) is directed to various aspects of the application function for providing downlink reference signal transmission power information in a wireless communication system that supports multiple antennas; 
Kuchibhotla et al. (US 2014/0185530) is generally directed to various aspects of the method for device-to-device communication over a cellular carrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached Monday through Friday, from 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473